Citation Nr: 1717761	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on loss of use of the left hand (dominant). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to July 1990.

This appeal comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Waco Texas.  

The case was remanded for further development in August 2014 and July 2015.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to special monthly compensation for loss of use of his left hand and that this benefit should be granted.

Received in April 2017 was correspondence from the Veteran stating that he had just had another surgery on his hand, including removal of tendons that did not make his condition better but worse.  He stated that VA had outsourced his treatment to a fee-based provider, and attached a statement showing that he had undergone procedures by R. Kwon, MD at Texas Health Center for Diagnostics in March 2017.  These records are pertinent to his claim and should be requested after receipt of proper authorization.

Review of the record discloses that the Veteran has sought VA outpatient treatment for the left hand through the North Texas Veterans Health Care System.  The most recent records date through February 2016.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from February 2016 through the present and associate them with the electronic record.

Once the Veteran's records have been retrieved, he should be afforded further VA examination in order to determine his post-operative left hand disability picture.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is unfortunate that the case must be remanded before a final decision in the claim.  However, the Board would be remiss in its duty to assist and afford the Veteran every consideration of due process if it did not ensure that pertinent records that might support his claim be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide written authorizations with the names and addresses of all health care providers, to include Dr. Kwon and Texas Health Center for Diagnostics, who have recently treated him for left hand disability.  Thereafter, the RO must attempt to secure all pertinent records from the identified providers and associate them with the electronic claims folder.  All attempts to obtain the records should be documented in the claims file.

2.  The RO should retrieve VA clinical records dating from February 2016 from the North Texas Veterans Health Care System and associate them with the claims file.  If such records cannot be located, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.

3.  If the above noted records are retrieved, schedule the Veteran for an examination to assess the current severity of his disability of the hand and whether he exhibits findings consistent with a loss of use of the left hand.  All indicated tests and studies should be accomplished and the finding reported in detail.

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


